Case 1:20-mj-01025-PK Document 36 Filed 11/16/20 Page 1 of 1 PageID #: 128




                                Eastern District of New York


  UNITED STATES OF AMERICA

                                                                20-MJ-1025 (PK)
         CONGYING ZHENG




CONGYING ZHENG


   11/13/2020                                                    S/ PAUL A. GOLDBERGER


                                                               PAUL A. GOLDBERGER / PG5640

                                                                GOLDBERGER & DUBIN, P.C.
                                                                 401 BROADWAY, SUITE 306
                                                                NEW YORK, NEW YORK 10013



                                                                    GND401@AOL.COM


                                                                      (212) 431-9380


                                                                      (212) 966-0588


 Print             Save As...                                                          Reset
